                   Case 1:20-cv-00363-SKO Document 18 Filed 08/10/21 Page 1 of 3


     PHILLIP A. TALBERT
 1
     Acting United States Attorney
 2   DEBORAH LEE STACHEL, CSBN 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     ELLINOR R. CODER, CSBN 258258
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (510) 970-4814
 7          Facsimile: (415) 744-0134
            E-Mail: Ellinor.Coder@ssa.gov
 8   Attorneys for Defendant
 9                                       UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11                                             FRESNO DIVISION

12
                                                     )       Case No. 1:20-cv-00363-SKO
13   ROSARIO RAMIREZ,                                )
                                                     )       STIPULATION AND ORDER FOR AN
14                     Plaintiff,                    )       EXTENSION OF TIME
                                                     )
15            v.                                     )       (Doc. 17)
                                                     )
16                                                   )
     KILOLO KIJAKAZI1,                               )
17   Commissioner of Social Security,                )
                                                     )
18                                                   )
                       Defendant.
19
20
              Pending the Court’s approval, IT IS HEREBY STIPULATED, by and between the
21
     parties, through their respective counsel of record, that the time for Defendant to respond to
22
     Plaintiff’s Opening Brief be extended thirty (30) days from August 20, 2021, up to and including
23
     September 20, 2021. This is the parties’ second request for an extension, as the parties’
24
     stipulated per the Scheduling Order (Dkt. 5) to extend Plaintiff’s Opening Brief (Dkt. 15).
25
26   1
       Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant
27   to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted,
     therefore, for Andrew Saul as the defendant in this suit. No further action need be taken to
28   continue this suit by reason of the last sentence of section 205(g) of the Social Security Act, 42
     U.S.C. § 405(g).

     Stip. for Ext.; 1:20-CV-00363-SKO                   1
                Case 1:20-cv-00363-SKO Document 18 Filed 08/10/21 Page 2 of 3



 1            There is good cause for this request because counsel for Defendant is one of 27 attorneys
 2   in the Region IX Office of the General Counsel who handles civil litigation involving the Social
 3   Security program in eight assigned jurisdictions in five states or territories. Since Plaintiff filed
 4   her brief on July 21, 2021 (Dkt. 16), the undersigned has filed six merits briefs or stipulations for
 5   voluntary remand in district court cases. Region IX OGC management designates district court
 6   cases as 40% of the undersigned’s workload, and an ordinary volume of district court merits
 7   briefs to meet that percentage would be three to four per month. As such, the current volume of
 8   merits brief deadlines is two to three times what is normal. Due to ongoing high volumes of
 9   cases in jurisdictions that the Region IX Office of the General Counsel handles, some cases have
10   been transferred to other regional offices to allow the redistribution of work within the Region
11   IX Office of the General Counsel. The undersigned has received two additional cases for merits
12   briefing in August 2021 as a result of this redistribution, both of which carried deadlines that
13   precede the deadline in this case. This case is one in which another regional office will draft the
14   brief, and the undersigned, as counsel of record and Special Assistant U.S. Attorney in this
15   jurisdiction, will review and finalize the brief for filing. As a result, the undersigned requests
16   this extension to coordinate the brief draft, and to review and finalize it for filing.
17            In short, the undersigned has been diligently working through an unusual volume of
18   litigation, and requests additional time to manage the brief in this matter.
19            The parties further stipulate that the Court’s Scheduling Order shall be modified
20   accordingly.
21                                                   Respectfully submitted,
22
     Dated: August 9, 2021                           /s/ Melissa Newel*
23                                                   (*as authorized via e-mail on August 9, 2021)
                                                     MELISSA NEWEL
24                                                   Attorney for Plaintiff
25
     DATED: August 9, 2021                           PHILLIP A. TALBERT
26                                                   Acting United States Attorney
                                                     DEBORAH LEE STACHEL
27                                                   Regional Chief Counsel, Region IX
28                                                   Social Security Administration



     Stip. for Ext.; 1:20-CV-00363-SKO                  2
                Case 1:20-cv-00363-SKO Document 18 Filed 08/10/21 Page 3 of 3



 1
                                           By:     /s/ Ellinor R. Coder
 2                                                 ELLINOR R. CODER
                                                   Special Assistant U.S. Attorney
 3
                                                   Attorneys for Defendant
 4
 5
 6
 7
 8
 9                                                ORDER
10            Pursuant to the parties’ above stipulation (Doc. 17), and for good cause shown,
11            IT IS HEREBY ORDERED that Defendant shall have an extension, up to and including
12   September 20, 2021, to respond to Plaintiff’s Opening Brief. All other dates in the Scheduling
13   Order (Doc. 5) shall be extended accordingly.
14
15   IT IS SO ORDERED.

16
     Dated:      August 10, 2021                                /s/ Sheila K. Oberto            .
17                                                        UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28


     Stip. for Ext.; 1:20-CV-00363-SKO                3
